Title: Phonetic alphabet, with Franklin’s comments, [20 July? 1768]
From: Franklin, Benjamin
To: 


The document that follows was in the papers of Mary Stevenson Hewson. They included many letters of hers to Franklin that were returned to her after his death, and they came down through her descendants to their eventual resting place in the American Philosophical Society. The presence among them of an undated document does not, of course, indicate that it was the alphabet enclosed in Franklin’s letter to her of July 20. She says in her reply to that letter on September 26, printed below, that she has transcribed the enclosures, which suggests that she returned him the originals. In that case she could only have recovered this document as part of the correspondence that she received after his death.
Why do we believe that the document was one of those he sent her in July, 1768—that it was his first alphabet, in other words, rather than a later emendation? The question is important for establishing the evolution of his phonetic experiments; and the answer has two parts, both of which we advance as persuasive rather than conclusive. In the first place this alphabet has the hallmark of novelty: Franklin and Polly used it in their correspondence in 1768, and it was clearly strange to them both; they occasionally fumbled in the unfamiliar medium. In the second place Franklin’s alphabet and remarks upon it later reappeared in a context that tends to connect them with his and Polly’s correspondence in 1768. He kept with him for years whatever papers he had sent her that July, revised the spelling slightly as he amended his phonetic system, and then supplied some of those papers to Benjamin Vaughan, who published them. Vaughan’s phonetic text, with the minor revisions just mentioned, consisted of Polly’s letter of September 26, Franklin’s reply two days later, his alphabet and comments (unquestionably those printed below), and two of the quotations mentioned in the preceding headnote. Those quotations were sent to Polly on July 20; so was an alphabet. The quotations reappear in Vaughan, linked with an alphabet that is virtually identical with one that Polly later had among her papers. The obvious conclusion is that these materials were sent to her by Franklin with the July letter, were then kept together by him either in the original or in copy, and were not separated until after his death. In that case the alphabet as we print it is in its earliest form, and can be dated with some precision.
“The fourth, called ing, is a ligature of n and g.
“The fifth, called eth on BF’s design sheets, is a ligature of t and h in the lower case, with a Greek ? for the capital. The sound is the unvoiced th in think.
“The sixth, called edh, is a ligature of d and h, both in the lower case and capital form. The sound is the voiced th in thy.”
 


Characters.
Sounded as now in


O
old


a [a]1
John, Folly


a
man, can


e
mane, lane


i
een, seen


u
tool, fool


yi[yi; Yi]1
um, un, as in umbrage, unto, &c.


h
hunter, happy, high


g
give, gather


k
keep, kick


sh [sh]1
sh, ship, wish


ng[ng]1
ng, ing, reaping, among


n
end


r
art


t
teeth


d
deed


1
ell, tell


th [th]1
th, think


dh [dh; Dh]1
dh, thy


s
essence


z
ez, wages


f
effect


v
ever


b
bees


p
peep


m
ember


1. For the six new letters proposed by BF, both roman and italic lower case characters have been cut based on his designs (see note 3 above, p. 176). Franklin also made designs for all six capitals, but only the two that occur in the texts printed in this volume have been cut.


Names of the Letters express’d in the reform’d Sounds and Characters



O
the first Vowel naturally, and deepest sound; requires only to open the Mouth, and breathe thro’ it.


a
the next, requiring the Mouth open’d a little more or hollower.


a
the next, a little more.


e
the next, requires the Tongue to be a little more elevated }tho the Pipe alone will form them, but not so easily.


i
the next, still a little more, }


u
the next, requires the Lips to be gather’d up, leaving a small Opening.


yi
the next, a very short Vowel, the Sound of which we should express in our present Letters thus, uh, a short and not very strong Aspiration.


huh
a stronger or more forcible Aspiration.


gi
the first Consonant, being form’d by the Root of the Tongue, this is the present hard g.


ki
a kindred Sound, a little more acute, to be us’d instead of the hard c.


ish
a new Letter, wanted in our Language, our sh, separately taken, not being proper Elements of the Sound.


ing
a new Letter, wanted for the same Reason; these are form’d back in the Mouth.


en
form’d more forward in the Mouth, the Tip of the Tongue to the Roof of the Mouth.


ar
the same, the Tip of the Tongue a little loose or separate from the Roof of the Mouth.


ti
the Tip of the Tongue more forward, touching and then leaving the Roof.


di
the same, touching a little fuller.


el
the same touching just about the Gums of the upper Teeth.


eth
the Tongue under and a little behind the upper Teeth, touching them nearly but so as to let the Breath pass between.


edh
the same a little fuller.


es
this Sound is form’d by the Breath passing between the moist End of the Tongue and the upper Teeth.


ez
the same a little denser and duller.


ef
form’d by the lower Lip against the upper Teeth.


ev
the same fuller and duller.


bi
the lips put full together and open’d as the Air passes out.


pi
the same but a thinner Sound.


em
the closing of the Lips, while the e is sounding.



Remarks
   


  o to huh
{
It is endeavoured to give the Alphabet a more natural Order, beginning first with the simple Sounds form’d by the Breath, with none or very little Help of Tongue, Teeth and Lips, and produc’d chiefly in the Windpipe.


  ish sh  ing ng
{

Then coming forward to those form’d by the Root of the Tongue next to the Windpipe;
}
  gi ki



  r n t d
{
Then to those form’d more forward by the forepart of the Tongue against the Roof of the Mouth;


  es ez el
{
Then those form’s still more forward in the Mouth, by the Tip of the Tongue, apply’d first to the Roots of the upper Teeth,


  eth, th
  {
Then to the Ends or Edges of the same Teeth; } edh dh


  ef ev
{
Then to those form’d still more forward by the under Lip apply’d to the upper Teeth;


  bi pi
{
Then to those form’d yet more forward by the upper and under Lip opening to let out the sounding Breath;


m
{
And lastly ending with the Shutting up of the Mouth or closing the Lips, while any Vowel is sounding.


In this Alphabet c is omitted as unnecessary, k supplying its hard Sound and s the soft.
The Jod j is also omitted, its Sound being supplied by the new Letter ish sh, which serves other purposes, assisting in the formation of other Sounds; thus the sh with a d before it gives the Sound of the Jod j and soft g, as in James, January, Giant, gentle, dsheems, dshanueri, dshyiant, dshentel; with a t before it, it gives the Sound of ch soft, as in cherry, chip, tsheri, tship; and with an z before it the French sound of the Jod j, as in jamais, zshame.

Thus the g has no longer two different Sounds, which occasion’d Confusion, but is as every Letter ought to be, confin’d to one; the same is to be observ’d in all the Letters, Vowels and Consonants, that wherever they are met with, or in whatever Company, their Sound is always the same. It is also intended that there be no superfluous Letters used in Spelling, i.e. no Letter that is not sounded, and this Alphabet by Six new Letters provides that there be no distinct Sounds in the Language without Letters to express them. As to the Difference between short and long Vowels, it is naturally express’d by a single Vowel where short, a double one where long; as, for mend write mend, but for remain’d write rime en’d; for did, write did, but for deed, write diid, &c.


this to be altered
{
What in our common Alphabet is suppos’d the third Vowel, i, as we sound it is not a Vowel but a Diphthong, consisting of two of our Vowels join’d, viz. a as sounded to be in all or u as sounded in unto and e: any one will be senaltered sible of this, who sounds those two Vowels ae or ue quick after each other; the Sound begins aw or y and ends ee. The true Sound of the i is that we now give to e in the words deed, keep, &c. [Remainder missing.]


